HEALTH NET, INC.

2006 LONG-TERM INCENTIVE PLAN

I. INTRODUCTION

The purposes of the Health Net, Inc. 2006 Long-Term Incentive Plan (the “Plan”)
are to (i) align the interests of the stockholders of Health Net, Inc., a
Delaware corporation (the “Company”), and the recipients of awards under the
Plan by increasing the proprietary interest of such recipients in the Company’s
growth and success, (ii) advance the interests of the Company by attracting and
retaining directors and key employees of the Company and its subsidiaries and
(iii) motivate such directors and employees to act in the long-term best
interests of the Company’s stockholders.

II. DEFINITIONS

For purposes of the Plan, the following capitalized terms shall have the
meanings set forth in this Article.

“Agreement” shall mean the written instrument evidencing an award hereunder
between the Company and the recipient of such award.

“Board” shall mean the Board of Directors of the Company.

“Bonus Stock” shall mean shares of Common Stock which are not subject to a
Restriction Period at the time of grant.

“Bonus Stock Award” shall mean an award of Bonus Stock.

“Cause” shall have the meaning set forth in Section 8.10(b).

“Change in Control” shall, unless otherwise determined by the Committee, have
the meaning set forth in Section 8.9(a).

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean the Compensation Committee of the Board or a subcommittee
thereof that, in each case, consists solely of two or more members of the Board
of Directors who each qualify as an “outside director” within the meaning of
Section 162(m) of the Code, a “nonemployee director” within the meaning of
Rule 16b-3 promulgated under the Exchange Act and an “independent director”
within the meaning of the New York Stock Exchange Listed Company Manual.

“Common Stock” shall mean the Common Stock, $.001 par value, of the Company and
any other equity security into which the Common Stock is converted by reason of
a recapitalization, reclassification, reorganization, merger, consolidation,
combination, exchange of shares or other similar change in capitalization or
similar event.

“Company” shall mean Health Net, Inc., a Delaware corporation, or any successor
thereto.

“Disability” shall mean the termination of employment or service of a
Participant due to such individual’s inability, as determined solely by the
Committee, to perform substantially such holder’s duties and responsibilities
for a continuous period of at least six months, provided, however, that in the
case of awards which are subject to the provisions of section 409A of the Code,
the existence of Disability shall be determined in accordance with such section
and the regulations and guidance promulgated thereunder from time to time.

“Employer” shall mean the Company or any Subsidiary.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Fair Market Value” shall mean the closing price of a share of Common Stock as
reported in The Wall Street Journal on the New York Stock Exchange Composite
Transactions list for the date as of which such value is being determined or, if
there shall be no reported transaction for such date or if such date is not a
trading day, on the next immediately preceding date for which a transaction was
reported or which was a trading day; provided, however, that if Fair Market
Value for any date cannot be so determined, Fair Market Value shall be
determined by the Committee by whatever means or method as the Committee, in the
good faith exercise of its discretion, shall at such time deem appropriate.

“Incentive Stock Option” shall mean an option to purchase shares of Common Stock
that meets the requirements of section 422 of the Code, or any successor
provision, and which is intended by the Committee to constitute, and designated
as, an Incentive Stock Option.

“Mature Shares” shall mean previously acquired shares of Common Stock for which
the holder thereof has good title, free and clear of all liens and encumbrances
and which such holder either (i) has held for at least six months (or such
shorter period as the Committee may permit, provided that the Company will not
be required to recognize any increased compensation expense under applicable
accounting principles in connection with its receipt of such shares hereunder)
or (ii) has purchased on the open market.

“Merger” shall mean any merger of the Company in which the holders of Common
Stock immediately prior to the merger have the same proportionate ownership of
common stock of the surviving or resulting parent corporation immediately after
the merger.

“Nonqualified Stock Option” shall mean an option to purchase shares of Common
Stock which is not an Incentive Stock Option.

“Participants” shall mean those individuals described in Section 3.1.

“Performance Measures” shall mean the criteria and objectives, established by
the Committee, which shall be satisfied or met (i) as a condition to the grant
or exercisability of all or a portion of an option, (ii) as a condition to the
grant of a Stock Award or a Restricted Stock Unit Award or (iii) during the
applicable Restriction Period or Performance Period as a condition to the
holder’s receipt, in the case of a Restricted Stock Award, of the shares of
Common Stock subject to such award, or, in the case of a Restricted Stock Unit
Award or a Performance Award, of the shares of Common Stock subject to such
award or the cash amount payable with respect to such award. To the extent
necessary for an award to be qualified performance-based compensation under
section 162(m) of the Code, such criteria and objectives shall include one or
more of the following: the attainment by a share of Common Stock of a specified
Fair Market Value for a specified period of time; total shareholder return over
a specified period of time (which may be relative to a peer group); earnings per
share; earnings before interest, taxes, depreciation or amortization (or any
combination thereof); direct margin; expense reduction; customer satisfaction
survey results; employee satisfaction survey results; member retention; net
income; operating income; revenues; profit margin; cash flow(s); financial
return ratios; return on equity; and strategic business criteria, consisting of
one or more objectives based on achieving specified revenue, market penetration,
or geographic business expansion goals, or cost targets, or goals relating to
acquisitions or divestitures, or any combination of the foregoing. Each such
goal may be expressed on an absolute or relative basis and may include
comparisons based on current internal targets, the past performance of the
Company (including the performance of one or more subsidiaries, divisions, or
operating units) or the past or current performance of other companies (or a
combination of such past and current performance). In the case of earnings-based
measures, performance goals may include comparisons relating to capital
(including, but limited to, the cost of capital), shareholders’ equity, shares
outstanding, assets or net assets, or any combination thereof. Performance goals
shall be subject to such other special rules and conditions as the Committee may
establish at any time within the Performance Period. The Performance Measures
for any given Performance Period shall be determined in accordance with
generally accepted accounting principles (“GAAP”) and in a manner consistent
with the methods used in the Company’s audited financial statements, without
regard to (i) extraordinary items as determined by the Company’s independent
public accountants in accordance with GAAP or (ii) changes in accounting,
unless, in each case, the Committee decides otherwise within the Performance
Period. If the Committee desires that compensation payable pursuant to any award
subject to Performance Measures be qualified performance-based compensation
within the meaning of Section 162(m) of the Code, the Performance Measures
(i) shall be established in writing by the Committee no later than 90 days after
the beginning of the Performance Period or Restriction Period, as applicable (or
such other time designated by the Internal Revenue Service) and (ii) shall
satisfy all other applicable requirements imposed under Treasury Regulations
promulgated under Section 162(m) of the Code, including the requirement that
such Performance Measures be stated in terms of an objective formula or
standard. Subject to Section 162(m) of the Code with respect to an award that is
intended to be qualified performance-based compensation, the Committee, in its
sole discretion, may amend or adjust the Performance Measures or other terms and
conditions of an outstanding award in recognition of unusual or nonrecurring
events affecting the Company or its financial statements or changes in law or
accounting principles.

“Performance Period” shall mean any period designated by the Committee during
which the Performance Measures applicable to a Performance Award shall be
measured.

“Performance Award” shall mean a right, contingent upon the attainment of
specified Performance Measures within a specified Performance Period, to receive
payment in cash or in shares of Common Stock of a specified amount.

“Restricted Stock” shall mean shares of Common Stock which are subject to a
Restriction Period.

“Restricted Stock Award” shall mean an award of Restricted Stock.

“Restricted Stock Unit” shall mean a right which entitles the holder thereof to
receive, upon vesting, shares of Common Stock, cash, or a combination thereof,
with an aggregate valve equal to the Fair Market Value of one share of Common
Stock on the date of vesting. Restricted Stock Units may or may not be granted
with dividend equivalent rights.

“Restricted Stock Unit Award” shall mean an award of Restricted Stock Units.

“Restriction Period” shall mean any period designated by the Committee during
which (i) Common Stock subject to a Restricted Stock Award shall not be sold,
transferred, assigned, pledged, hypothecated or otherwise encumbered or disposed
of, except as provided in the Plan or the Agreement relating to such award or
(ii) the restrictions applicable to a Restricted Stock Unit Award shall remain
in effect.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Stock Award” shall mean a Restricted Stock Award or a Bonus Stock Award.

“Subsidiary” shall mean any corporation other than the Company in an unbroken
chain of corporations beginning with the Company if, at the time of reference,
each of the corporations other than the last corporation in the unbroken chain
owns stock possessing 50 percent or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain.

“Tax Date” shall have the meaning set forth in Section 8.6.

“Ten Percent Holder” shall have the meaning set forth in Section 4.2(a).

III. ELIGIBILITY AND ADMINISTRATION

3.1 Eligibility. Participants in the Plan shall consist of non-employee
directors of the Company and such key employees and persons expected to become
key employees (“Participants”) of an Employer as the Committee in its sole
discretion may select from time to time. The Board or Committee’s selection of
an individual to participate in the Plan at any time shall not require the Board
or Committee to select such individual to participate in the Plan at any other
time. For purposes hereof, a non-employee director shall be a member of the
Board who is not an employee of the Company or any of its Subsidiaries.

3.2 Administration. (a) In General. The Plan shall be administered by the
Committee. The Committee may grant to Participants any one or a combination of
the following awards under the Plan: (i) options to purchase shares of Common
Stock in the form of Incentive Stock Options or Nonqualified Stock Options,
(ii) Stock Awards in the form of Restricted Stock or Bonus Stock, (iii)
Restricted Stock Unit Awards and (iv) Performance Awards. The Committee shall,
subject to the terms of the Plan, select Participants for participation in the
Plan and determine the form, amount and timing of each award to such individuals
and, if applicable, the number of shares of Common Stock, the number of
Restricted Stock Units subject to such an award, the exercise price or base
price associated with the award, the time and conditions of exercise or
settlement of the award and all other terms and conditions of the award,
including, without limitation, the form of the Agreement evidencing the award.
The Committee may, in its sole discretion and for any reason at any time,
subject to the requirements imposed under Section 162(m) of the Code and
regulations promulgated thereunder in the case of an award intended to be
qualified performance-based compensation, take action with respect to an award
such that (i) any or all outstanding options shall become exercisable in part or
in full, (ii) all or a portion of the Restriction Period applicable to any
outstanding Restricted Stock Award or Restricted Stock Unit Award shall lapse,
(iii) all or a portion of the Performance Period applicable to any outstanding
Performance Award shall lapse, and (iv) the Performance Measures applicable to
any outstanding award (if any) shall be deemed to be satisfied at the maximum or
any other level. The Committee shall, subject to the terms of the Plan,
interpret the Plan and the application thereof, establish rules and regulations
it deems necessary or desirable for the administration of the Plan, make any
determinations necessary or desirable to effectuate the purposes of the Plan and
may impose, incidental to the grant of an award, conditions with respect to the
award, such as limiting competitive employment or other activities. All such
interpretations, rules, regulations, determinations and conditions shall be
final, binding and conclusive. Notwithstanding anything in the Plan to the
contrary, the functions of the Committee as set forth herein shall be performed
by the Board with respect to Participants who are non-employee directors.

(b) Delegation. To the extent permitted by applicable law, the Committee may
delegate some or all of its power and authority hereunder to such executive
officer or officers of the Company as the Committee deems appropriate; provided,
however, that the Committee may not delegate its power and authority with regard
to (i) the grant of an award to any person who is a “covered employee” within
the meaning of Section 162(m) of the Code or who, in the Committee’s judgment,
is likely to be a covered employee at any time during the period an award
hereunder to such employee would be outstanding or (ii) the grant of an award to
an officer or other person subject to Section 16 of the Exchange Act (or
decisions concerning the timing, pricing or amount of an award to such an
officer or other person).

(c) Indemnification. No member of the Board of Directors or Committee, nor any
executive officer to whom the Committee delegates any of its power and authority
hereunder, shall be liable for any act, omission, interpretation, construction
or determination made in connection with the Plan in good faith, and the members
of the Board of Directors and the Committee and any such executive officer shall
be entitled to indemnification and reimbursement by the Company in respect of
any claim, loss, damage or expense (including attorneys’ fees) arising therefrom
to the full extent permitted by law, except as otherwise may be provided in the
Company’s Certificate of Incorporation or By-laws, and under any directors’ and
officers’ liability insurance of the Company that may be in effect from time to
time.

3.3 Shares Available. Subject to Section 3.5 and subject to adjustment as
provided in Section 8.8, 6,750,000 shares of Common Stock shall be available
under the Plan, which number shall be increased by the amount of shares of
Common Stock that are presently subject to awards under the Health Net, Inc.
2005 Long-Term Incentive Plan (which shall be deemed to include shares subject
to or issued pursuant to awards under the Health Net, Inc. 2002 Stock Option
Plan or the Health Net, Inc. 1997 Stock Option Plan) which remain unissued upon
the cancellation or termination of such award. To the extent that shares of
Common Stock subject to an outstanding award under this Plan are not issued or
delivered by reason of the (i) expiration, termination, cancellation or
forfeiture of such award or (ii) the settlement of such award in cash, then such
shares of Common Stock shall again be available under the Plan. Subject to
adjustment as provided in Section 8.8, the total number of shares of Common
Stock available under this Plan for Incentive Stock Option Awards shall not
exceed 350,000 shares of Common Stock. Shares of Common Stock shall be made
available from authorized and unissued shares of Common Stock, or authorized and
issued shares of Common Stock reacquired and held as treasury shares or
otherwise or a combination thereof. For the avoidance of doubt, shares of Common
Stock actually or constructively (i.e., by attestation) tendered by a
Participant in satisfaction of the Participant’s exercise price or tax
obligations shall not be made available again for issuance under the Plan.

3.4 Individual Limitation. Subject to the provisions of Section 8.8, the total
number of shares of Common Stock subject to awards (including awards which may
be payable in cash but denominated as shares of Common Stock), awarded to any
Participant shall not exceed 3,000,000 shares during the term of the Plan.

3.5 Effect of Awards. The grant of any award other than an Option shall, for
purposes of Section 3.3, reduce the number of shares of Common Stock available
for issuance under the Plan by two (2) shares of Common Stock for each such
share actually subject to the award and shall be deemed, for purposes of
Section 3.4, as an award of two (2) shares of Common Stock for each such share
actually (or nominally) subject to the award. The grant of an Option shall be
deemed, for purposes of Sections 3.3 and 3.4, as an Award of one share of Common
Stock for each such share actually subject to the award, and the exercise of an
Option shall be treated for purposes of Section 3.3 as an issuance of the full
number of shares of Common Stock subject to the Option. In the event that an
award expires, terminates, is cancelled or forfeited, the number of shares of
Common Stock deemed subject to such award under this Section 3.5 shall again
become available under the Plan.

IV. STOCK OPTIONS

4.1 Stock Options. The Committee may, in its discretion, grant options to
purchase shares of Common Stock to such Participants as may be selected by the
Committee. Each option, or portion thereof, that is not an Incentive Stock
Option, shall be a Nonqualified Stock Option. Each Incentive Stock Option shall
be granted within ten years of the date this Plan is approved by the Company’s
shareholders. To the extent that the aggregate Fair Market Value (determined as
of the date of grant) of shares of Common Stock with respect to which options
designated as Incentive Stock Options are exercisable for the first time by an
option holder during any calendar year (under the Plan or any other plan of the
Company or any subsidiary corporation as defined in section 424 of the Code and
the regulations thereunder) exceeds $100,000 (or any other applicable dollar
limitation established under the federal tax laws), such options shall
constitute Nonqualified Stock Options.

4.2 Terms of Stock Options. Options shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem advisable.

(a) Number of Shares and Purchase Price. The number of shares of Common Stock
subject to an option and the purchase price per share of Common Stock
purchasable upon exercise of the option shall be determined by the Committee;
provided, however, that the purchase price per share of Common Stock purchasable
upon exercise of an option shall not be less than 100% of the Fair Market Value
of a share of Common Stock on the date of grant of such option; provided
further, that if an Incentive Stock Option shall be granted to an employee who,
at the time such option is granted, owns capital stock possessing more than ten
percent of the total combined voting power of all classes of capital stock of
the Company (or of any subsidiary corporation as defined in section 424 of the
Code and the regulations thereunder) (a “Ten Percent Holder”), then the purchase
price per share of Common Stock shall not be less than the price (currently 110%
of Fair Market Value) required under the Code in order to constitute an
Incentive Stock Option.

(b) Exercise Period and Exercisability. The period during which an option may be
exercised shall be determined by the Committee; provided, however, that no
Incentive Stock Option or Nonqualified Stock Option shall be exercised later
than ten years after its date of grant; provided further, that if an Incentive
Stock Option shall be granted to a Ten Percent Holder, such option shall not be
exercised later than five years after its date of grant. The Committee may, in
its discretion, establish Performance Measures which must be satisfied as a
condition either to a grant of an option or to the exercisability of all or a
portion of an option. The Committee shall determine whether an option shall
become exercisable in cumulative or noncumulative installments and in part or in
full at any time. An exercisable option, or portion thereof, may be exercised
only with respect to whole shares of Common Stock.

(c) Method of Exercise. An option may be exercised (i) by giving written notice
to the Company specifying the number of whole shares of Common Stock to be
purchased and accompanied by payment therefore in full (or arrangement made for
such payment to the Company’s satisfaction) either (A) in cash, (B) by delivery
(either actual delivery or by attestation procedures established by the Company)
of Mature Shares having an aggregate Fair Market Value, determined as of the
date of exercise, equal to the aggregate purchase price payable by reason of
such exercise, (C) authorizing the Company to withhold whole shares of Stock
which would otherwise be delivered having a Fair Market Value, determined as of
the date of exercise, equal to the amount necessary to satisfy such obligation,
provided that the Committee determines that such withholding of shares does not
cause the Company to recognize an increased compensation expense under
applicable accounting principles, (D) to the extent legally permissible, in cash
by a broker-dealer acceptable to the Company to whom the optionee has submitted
an irrevocable notice of exercise or (E) a combination of (A), (B) and (C), in
each case, except as otherwise set forth in the Agreement relating to the option
and (ii) by executing such documents and taking any other actions as the Company
may reasonably request. Cash payments shall be made by wire transfer, certified
or bank check or personal check, in each case payable to the order of the
Company. Any fraction of a share of Common Stock which would be required to pay
such purchase price shall be disregarded and the remaining amount due shall be
paid in cash by the optionee. The Company shall not be required to deliver
certificates representing shares of Common Stock until the Company has confirmed
the receipt of good and available funds in payment of the full purchase price
therefor and any withholding taxes thereon, as described in Section 8.6.

4.3 Termination of Employment or Service.

(a) In General. Subject to Sections 8.10 and paragraph 4.5(b) below in the case
of an Incentive Stock Option, all of the terms relating to the exercise,
cancellation or other disposition of an option in the event the holder of such
option is no longer employed by an Employer (or, in the case of a non-employee
director, ceases to serve on the Board), whether by reason of Permanent and
Total Disability, retirement, death or other termination of employment or
service, shall be determined by the Committee. Such determination shall be made
at the time of the grant of such option and shall be specified in the Agreement
relating to such option.

(b) Incentive Stock Options. Each Incentive Stock Option held by an optionee who
ceases to be employed by any Employer by reason of Permanent and Total
Disability or death shall be exercisable only to the extent that such option is
exercisable on the date of such optionee’s termination of employment. In the
case of the optionee’s Permanent and Total Disability, the option may thereafter
be exercised by such optionee (or such optionee’s legal representative or
similar person) for a period of one year (or such shorter period as the
Committee may specify in the Agreement) after the effective date of such
optionee’s termination of employment by reason of Permanent and Total Disability
or until the expiration of the term of such Incentive Stock Option, whichever
period is shorter. In the case of the optionee’s death, the option may
thereafter be exercised by the beneficiary or beneficiaries duly designated by
the optionee or, if none, the executor or administrator of the optionee’s estate
or, if none, the person to whom the optionee’s rights under such option shall
pass by will or by the applicable laws of descent and distribution for a period
of one year (or such other period as the Committee may specify in the Agreement)
after the date of such optionee’s death or until the expiration of the term of
such Incentive Stock Option, whichever period is shorter.

(c) Each Incentive Stock Option held by an optionee who ceases to be employed by
any Employer for any reason other than Permanent and Total Disability or death
shall be exercisable only to the extent such option is exercisable on the
effective date of such optionee’s termination of employment, and may thereafter
be exercised by such optionee (or such optionee’s legal representative or
similar person) for a period of three months after the effective date of such
optionee’s termination of employment or until the expiration of the term of the
Incentive Stock Option, whichever period is shorter.

(d) If an optionee dies during the exercise period specified in the Agreement
evidencing the award of such option following the termination of the optionee’s
employment by reason of Permanent and Total Disability, or if the optionee dies
during the three-month period following termination of employment for any reason
other than death or Permanent and Total Disability, each Incentive Stock Option
held by such optionee shall be exercisable only to the extent such option is
exercisable on the date of the optionee’s death and may thereafter be exercised
by the beneficiary or beneficiaries duly designated by the optionee or, if none,
the executor or administrator of the optionee’s estate or, if none, the person
to whom the optionee’s rights under such option shall pass by will or by the
applicable laws of descent and distribution for a period of one year (or such
shorter period as the Committee may specify in the Agreement) after the date of
death or until the expiration of the term of such Incentive Stock Option,
whichever period is shorter.

(e) Notwithstanding anything in the Plan to the contrary, no option issued under
the Plan may be repriced, regranted through cancellation or otherwise amended in
each case to reduce the exercise price applicable thereto (other than with
respect to adjustments made in connection with a change in the Company’s
capitalization or in connection with a corporate transaction) without the
approval of the Company’s stockholders.

V. STOCK AWARDS

5.1 Stock Awards. The Committee may, in its discretion, grant Stock Awards to
such Participants as may be selected by the Committee. The Agreement relating to
a Stock Award shall specify whether the Stock Award is a Restricted Stock Award
or Bonus Stock Award.

5.2 Terms of Stock Awards. Stock Awards shall be subject to the following terms
and conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem advisable,
including such terms as the Committee may determine with respect to dividends
payable in respect of shares of Common Stock subject to such Stock Award.

(a) Number of Shares and Other Terms. The Committee shall determine the number
of shares of Common Stock subject to a Restricted Stock Award or Bonus Stock
Award. The Committee may determine that the grant of a Stock Award is contingent
upon the satisfaction of one or more Performance Measures. In the case of a
Restricted Stock Award, the Committee shall determine the price, if any, to be
paid by the holder for each share of Restricted Stock subject to the award.

(b) Vesting and Forfeiture. The Agreement relating to a Restricted Stock Award
shall provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of the Plan, (i) for the vesting of the shares of
Common Stock subject to such award (x) if specified Performance Measures are
satisfied during the specified Restriction Period or (y) if the holder of such
award remains continuously in the employment of any one or more Employers
through the specified Restriction Period and satisfies any other applicable
conditions and (ii) for the forfeiture of all or a portion the shares of Common
Stock subject to such award (v) if specified Performance Measures are not
satisfied during the specified Restriction Period or (w) the holder of such
award does not remain continuously in the employment of any one or more
Employers through the specified Restriction Period or does not satisfy any other
applicable conditions. Bonus Stock Awards shall not be subject to any
Restriction Periods.

(c) Share Certificates. During the Restriction Period, at the Company’s sole
discretion, the shares of Common Stock subject to a Restricted Stock Award
either (i) shall be held be the Company in book entry form, with the
restrictions on the shares duly noted, or (ii) shall be represented by a
certificate or certificates registered in the holder’s name, which may bear a
legend, in addition to any legend which may be required pursuant to Section 8.7,
indicating that the ownership of the shares of Common Stock represented by such
certificate is subject to the restrictions, terms and conditions of the Plan and
the Agreement relating to the Restricted Stock Award. All such certificates
shall be deposited with the Company or its agent, together with stock powers or
other instruments of assignment (including a power of attorney), each endorsed
in blank with a guarantee of signature if deemed necessary or appropriate by the
Company, which would permit transfer to the Company of all or a portion of the
shares of Common Stock subject to the Restricted Stock Award in the event such
award is forfeited in whole or in part. Upon termination of any applicable
Restriction Period (and the satisfaction or attainment of any applicable
conditions), or upon the grant of a Bonus Stock Award, in each case subject to
the Company’s right to require payment of any taxes in accordance with
Section 8.6, either (i) a certificate or certificates evidencing ownership of
the requisite number of shares of Common Stock shall be delivered to the holder
of such award or (ii) a notation of noncertificated shares shall be made on the
stock records of the Company.

(d) Rights With Respect to Restricted Stock Awards. Unless otherwise set forth
in the Agreement relating to a Restricted Stock Award, and subject to the terms
and conditions of a Restricted Stock Award and the Plan, the holder of such
award shall have all rights as a stockholder of the Company, including, but not
limited to, voting rights, the right to receive dividends or other distributions
and the right to participate in any capital adjustment applicable to all holders
of Common Stock; provided, however, that a dividend or distribution with respect
to shares of Common Stock, other than a regular cash dividend or any other
distribution as the Committee may in its sole discretion designate, shall be
deposited with the Company and shall be subject to the same restrictions as the
shares of Common Stock with respect to which such dividend or distribution was
made. Any such dividends and distributions on deposit with the Company shall not
be required to be segregated in separate accounts and shall not bear interest.
Any breach of any restrictions, terms or conditions applicable to a Restricted
Stock Award by the holder of such award shall cause a forfeiture of Restricted
Stock, any related distributions, and all rights under the Agreement.

5.3 Termination of Employment or Service. Subject to Section 8.10, all of the
terms relating to the termination of the Restriction Period or other conditions
relating to a Restricted Stock Award, or any cancellation or forfeiture of such
Restricted Stock Award in the event the holder of such Restricted Stock Award is
no longer employed by an Employer (or, in the case of a non-employee director,
ceases to serve on the Board), whether by reason of Disability, retirement,
death or other termination of employment or service, shall be specified in the
Agreement relating to such Restricted Stock Award.

VI. RESTRICTED STOCK UNIT AWARDS

6.1 Restricted Stock Unit Awards. The Committee may, in its discretion, grant
Restricted Stock Unit Awards to such Participants as may be selected by the
Committee. Each Restricted Stock Unit shall contain terms and conditions with
comply with the provisions of Section 409A of the Code and shall be interpreted
in a manner so as to comply with such section.

6.2 Terms of Restricted Stock Unit Awards. Restricted Stock Unit Awards shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the terms of the Plan, as the
Committee shall deem advisable.

(a) Number of Restricted Stock Units and Other Terms. The Committee shall
determine the number of Restricted Stock Units subject to a Restricted Stock
Unit Award and the Performance Measures (if any) and Restriction Period
applicable to a Restricted Stock Unit Award.

(b) Vesting and Forfeiture. The Agreement relating to a Restricted Stock Unit
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of the Plan, (i) for the vesting of
such award (w) if specified Performance Measures are satisfied or met during the
specified Restriction Period or (x) if the holder of such award remains
continuously in the employment of or service to the Company during the specified
Restriction Period and (ii) for the forfeiture of such award (y) if specified
Performance Measures are not satisfied or met during the specified Restriction
Period or (z) if the holder of such award does not remain continuously in the
employment of or service to the Company during the specified Restriction Period.

(c) Settlement of Vested Restricted Stock Unit Awards. The Agreement relating to
a Restricted Stock Unit Award (i) shall specify whether such award may be
settled in shares of Common Stock or cash or a combination thereof and (ii) may
specify whether the holder thereof shall be entitled to receive, on a current or
deferred basis, dividend equivalents, and, if determined by the Committee,
interest on or the deemed reinvestment of, any deferred dividend equivalents,
with respect to the number of shares of Common Stock subject to such award.
Prior to the settlement of a Restricted Stock Unit Award in shares of Common
Stock, the holder of such award shall have no rights as a stockholder of the
Company with respect to the shares of Common Stock subject to such award.

6.3 Termination of Employment or Service. Subject to Section 8.10, all of the
terms relating to the termination of a Restricted Stock Unit Award, or any
cancellation or forfeiture of such Restricted Stock Unit Award in the event the
holder of such Restricted Stock Unit Award is no longer employed by an Employer
(or, in the case of a non-employee director, ceases to serve on the Board),
whether by reason of Disability, retirement, death or other termination of
employment or service, shall be specified in the Agreement relating to such
Restricted Stock Unit Award.

VII. PERFORMANCE AWARDS

7.1 Performance Awards. The Committee may, in its discretion, grant Performance
Awards to such Participants as may be selected by the Committee.

7.2 Terms of Performance Awards. Performance Awards shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Committee shall
deem advisable.

(a) Amount of Performance Award, Performance Measures and Performance Period.
The Committee shall determine the amount of a Performance Award and the
Performance Measures and Performance Period applicable to such award.

(b) Vesting and Forfeiture. The Agreement relating to a Performance Award shall
provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of the Plan, for the vesting of such award, if
specified Performance Measures are satisfied or met during the specified
Performance Period, and for the forfeiture of such award, if specified
Performance Measures are not satisfied or met during the specified Performance
Period.

(c) Settlement of Vested Performance Awards. The Agreement relating to a
Performance Award (i) shall specify whether such award may be settled in shares
of Common Stock (including shares of Restricted Stock) or cash or a combination
thereof and (ii) may specify whether the holder thereof shall be entitled to
receive, on a current or deferred basis, dividend equivalents, and, if
determined by the Committee, interest on or the deemed reinvestment of, any
deferred dividend equivalents, with respect to the number of shares of Common
Stock subject to such award. Prior to the settlement of a Performance Award in
shares of Common Stock, the holder of such award shall have no rights as a
stockholder of the Company with respect to the shares of Common Stock subject to
such award.

7.3 Termination of Employment or Service. Subject to Section 8.10, all of the
terms relating to the termination of a Performance Award, or any cancellation or
forfeiture of such Performance Award in the event the holder of such Performance
Award is no longer employed by an Employer (or, in the case of a non-employee
director, ceases to serve on the Board), whether by reason of Disability,
retirement, death or other termination of employment or service, shall be
specified in the Agreement relating to such Performance Award.

VIII. GENERAL

8.1 Effective Date and Term of Plan. This Plan shall be submitted to the
stockholders of the Company for approval and, if approved by the affirmative
vote of a majority of the shares of Common Stock present in person or
represented by proxy at the 2006 annual meeting of stockholders, provided that,
the total vote cast on the amended and restated Plan represents over 50% in
interest of all securities entitled to vote on the amended and restated Plan,
shall become effective on the date of such meeting. The Plan shall terminate ten
years after its effective date, unless terminated earlier by the Board.
Termination of the Plan shall not affect the terms or conditions of any award
granted prior to termination.

In the event that the Plan is not approved by the stockholders of the Company
within twelve months of the date the Board adopts the Plan, subject to
stockholder approval, the Plan and any awards granted hereunder shall be null
and void.

8.2 Amendments. The Board may amend the Plan as it shall deem advisable, subject
to any requirement of stockholder approval required by applicable law, rule or
regulation, including Section 162(m) and Section 422 of the Code; provided,
however, that no amendment shall be made without stockholder approval if
required by applicable law or the rules of any exchange on which the Common
Stock is listed. No amendment may impair the rights of a holder of an
outstanding award without the consent of such holder.

8.3 Agreement. Each award under the Plan shall be evidenced by an Agreement
setting forth the terms and conditions applicable to such award. No award shall
be valid until an Agreement is executed by a duly authorized representative of
the Company and the recipient of such award. Each award under the Plan shall be
subject to forfeiture if the Agreement evidencing such award is not executed by
the recipient and delivered to the Company. An Agreement may be modified or
amended at any time by the Committee, provided that no modification or amendment
may adversely affect the rights of the holder of the award evidenced by the
Agreement without the holder’s consent.

8.4 Designation of Beneficiaries. Each Participant may designate a beneficiary
or beneficiaries with respect to each of his or her awards by executing and
filing with the Company during his or her lifetime a written beneficiary
designation on a form prescribed by the Committee. The Participant may change or
revoke any such designation by executing and filing with the Company during his
or her lifetime a new beneficiary designation. If all designated beneficiaries
predecease the individual or, in the case of corporations, partnerships, trusts
or other entities which are designated beneficiaries, are terminated, dissolved,
become insolvent or are adjudicated bankrupt prior to the date of the
individual’s death, or if the individual fails to designate a beneficiary, then
the following persons in the order set forth below shall be the individual’s
beneficiaries:

(i) Participant’s spouse, if living; or if none,

(ii) Participant’s then living descendants, per stirpes; or if none,

(iii) Participant’s estate.

8.5 Transferability of Awards. No Incentive Stock Option shall be transferable
other than pursuant to a beneficiary designation effective on the optionee’s
death. No other award shall be transferable other than (a) pursuant to a
beneficiary designation effective on the holder’s death or (b) as permitted by
the Committee, provided, however, that in no event shall an award be transferred
to a third party for consideration. Each option may be exercised during the
optionee’s or holder’s lifetime only by the optionee or holder (or the
optionee’s or holder’s legal representative). Except as permitted by the
preceding sentences, no award may be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of any award, such an award and all rights thereunder shall
immediately become null and void.

8.6 Tax Withholding. The Company shall have the right to require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
pursuant to an award made hereunder, payment by the holder of such award of any
federal, state, local or other taxes which may be required to be withheld or
paid in connection with such award. The holder may satisfy any such obligation
by any of the following means: (A) a cash payment to the Company,
(B) authorizing the Company to withhold whole shares of Common Stock which would
otherwise be delivered having an aggregate Fair Market Value, determined as of
the date the obligation to withhold or pay taxes arises in connection with the
award (the “Tax Date”), or withhold an amount of cash which would otherwise be
payable to a holder, equal to the minimum amount necessary to satisfy any such
obligation, (C) by delivery (either actual delivery or by attestation procedures
established by the Company) of shares of Common Stock having an aggregate Fair
Market Value, determined as of the Tax Date, equal to the amount necessary to
satisfy any such obligation, (D) in the case of the exercise of an option, to
the extent legally permissable, a cash payment by a broker-dealer acceptable to
the Company to whom the optionee has submitted an irrevocable notice of exercise
or (E) a combination of (A), (B) and (C); in each case, except as otherwise set
forth in the Agreement relating to the award. Shares of Common Stock to be
delivered or withheld may not have an aggregate Fair Market Value in excess of
the amount determined by applying the minimum statutory withholding rate. Any
fraction of a share of Common Stock which would be required to satisfy such an
obligation shall be disregarded and the remaining amount due shall be paid in
cash by the holder.

8.7 Restrictions on Shares. Each award made hereunder shall be subject to the
requirement that if at any time the Company determines that the listing,
registration or qualification of the shares of Common Stock subject to such
award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the exercise or settlement
of such award or the delivery of shares thereunder, such award shall not be
exercised or settled and such shares shall not be delivered unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not acceptable to the Company. The
Company may require that certificates evidencing shares of Common Stock
delivered pursuant to any award made hereunder bear a legend indicating that the
sale, transfer or other disposition thereof by the holder is prohibited except
in compliance with the Securities Act and the rules and regulations thereunder.

8.8 Adjustment. In the event of any conversion, stock split, stock dividend,
recapitalization, reclassification, reorganization, merger, consolidation,
combination, exchange of shares, liquidation, spin-off or other similar change
in capitalization or event, or any distribution to holders of Common Stock other
than a regular cash dividend, the number and class of securities available under
the Plan, the maximum number of securities with respect to which options or
Restricted Stock Awards, Restricted Stock Unit Awards or Performance Awards, may
be granted during any calendar year to any individual, the number and class of
securities subject to each outstanding option and the purchase price per
security, the maximum number of securities with respect to which Stock Awards or
options may be granted during any calendar year to any person, the terms of each
outstanding option, the terms of each outstanding Restricted Stock Award,
Restricted Stock Unit Award, and Performance Award, and the number and class of
securities subject to each outstanding Stock Award and Restricted Stock Unit
Award shall be appropriately adjusted by the Committee, such adjustments to be
made in the case of outstanding options without an increase in the aggregate
purchase price or base price. The decision of the Committee regarding any such
adjustment shall be final, binding and conclusive. If any such adjustment would
result in a fractional security being (a) available under the Plan, such
fractional security shall be disregarded, or (b) subject to an award under the
Plan, the Company shall pay the holder of such award, in connection with the
first vesting, exercise or settlement of such award in whole or in part
occurring after such adjustment, an amount in cash determined by multiplying
(i) the fraction of such security (rounded to the nearest hundredth) by (ii) the
excess, if any, of (A) the Fair Market Value on such vesting, exercise or
settlement date over (B) the exercise or base price, if any, of such award.

8.9 Acceleration of Awards.

Notwithstanding any provision in the Plan, upon the occurrence of a Change in
Control, as defined below, (i) all outstanding options shall immediately become
exercisable in full, (ii) the Restriction Period applicable to any outstanding
Restricted Stock Award or Restricted Stock Unit Award shall lapse, (iii) the
Performance Period applicable to any outstanding Performance Award shall lapse,
(iv) the Performance Measures applicable to any outstanding award shall be
deemed satisfied, as determined by the Board, at the minimum, target or maximum
level, except as otherwise provided in the applicable Agreement.

(a) Definition of Change in Control. Unless otherwise determined by the
Committee, a “Change in Control” shall mean:

(i) Consummated Transaction. Consummation of (A) any consolidation or merger of
the Company in which the Company is not the continuing or surviving corporation
or pursuant to which shares of Common Stock are converted into cash, securities
or other property, other than a Merger, or (B) any sale, lease, exchange, or
other transfer (in one transaction or a series of related transactions) of all,
or substantially all, of the assets of the Company, or (C) the liquidation or
dissolution of the Company;

(ii) Control Purchase. The purchase by any person (as such term is defined in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act), corporation or other entity
(other than the Company or any employee benefit plan sponsored by an Employer)
of any Common Stock of the Company (or securities convertible into the Company’s
Common Stock) for cash, securities or any other consideration pursuant to a
tender offer or exchange offer, without the prior consent of the Board and,
after such purchase, such person shall be the “beneficial owner” (as such term
is defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20 percent or more of the combined voting
power of the then outstanding securities of the Company ordinarily (and apart
from rights accruing under special circumstances) having the right to vote in
the election of directors (calculated as provided in Section (d) of such
Rule 13d-3 in the case of rights to acquire the Company’s securities);

(iii) Board Change. A change in the composition of the Board during any period
of two consecutive years, such that individuals who at the beginning of such
period constitute the entire Board shall cease for any reason to constitute a
majority thereof unless the election, or the nomination for election by the
Company’s stockholders, of each new director was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of the period; or Other Transactions. The occurrence of such other
transactions involving a significant issuance of voting stock or change in the
composition of the Board that the Board determines to be a Change in Control for
purposes of the Plan.

(iv) Other Transactions. The occurrence of such other transactions involving a
significant issuance of voting stock or change in the composition of the Board
that the Board determines to be a Change in Control for purposes of the Plan.

The Agreement evidencing options or Restricted Stock granted under the Plan may
contain such provisions limiting the acceleration of the exercisability of
options and the acceleration of the vesting of Restricted Stock as provided in
this Section as the Committee deems appropriate to ensure that the penalty
provisions of Section 4999 of the Code, or any successor thereto in effect at
the time of such acceleration, will not apply to any stock, cash or other
property received by the holder from the Company.

8.10 Termination of Employment or Service.

(a) Acceleration of Exercisability or Vesting. Notwithstanding any provisions to
the contrary in an Agreement, if the employment or service of the holder of an
award shall terminate for any reason (including, without limitation, the
holder’s death, Permanent and Total Disability, retirement, resignation or
voluntary termination other than for Cause (as defined in subsection (b) hereof)
as determined by the Committee in its sole discretion), the Committee may
determine the following, subject to such action not causing a violation of
Section 409A of the Code:

(i) All of the terms relating to the satisfaction of Performance Measures shall
be deemed to be satisfied and any Restriction Period applicable to any
Restricted Stock Award shall be deemed to have expired upon the holder’s
termination of employment or service, and all Restricted Stock subject to such
award shall become vested;

(ii) Any option shall become exercisable in full upon the holder’s termination
of employment or service; and

(iii) All of the terms relating to the satisfaction of Performance Measures and
the termination of the Performance Period relating to a Performance Award shall
be deemed to be satisfied.

(b) Termination By Company For Cause. If the employment or service of a holder
of a Performance Award, Restricted Stock Award or Restricted Stock Unit Award
shall terminate for Cause, then all Performance Awards, Restricted Stock Awards
and Restricted Stock Unit Awards shall be forfeited immediately on the effective
date of such holder’s termination of employment or service. If the employment or
service of a holder of an option shall terminate for Cause, all options held by
such holder shall immediately terminate and be canceled on the effective date of
such holder’s termination of employment or service. For purposes of this
Section 8.10, “Cause” shall have the meaning ascribed thereto in any employment
agreement to which such holder is a party or, in the absence thereof, shall
include, but not be limited to, insubordination, dishonesty, incompetence, moral
turpitude, other misconduct of any kind and the refusal to perform his or her
duties and responsibilities for any reason other than illness or incapacity;
provided, however, “Cause” shall mean only a felony conviction for fraud,
misappropriation or embezzlement, regardless of whether the holder has an
employment agreement with an Employer, if the holder’s employment termination
occurs within 12 months after a Consummated Transaction, Control Purchase or
Board Change (as such events are described in Section 8.9(a)); provided,
however, that with respect to non-employee directors Cause shall mean removal by
the Company’s stockholders for cause.

(c) General. For purposes of the Plan, a leave of absence, unless otherwise
determined by the Committee prior to the commencement thereof, shall not be
considered a termination of employment. Awards made under the Plan shall not be
affected by any change of employment so long as the holder continues to be an
employee of an Employer.

8.11 No Right of Participation or Employment. No person shall have any right to
participate in the Plan. Neither the Plan nor any award made hereunder shall
confer upon any person any right to continued employment by any Employer or
service as a director or affect in any manner the right of an Employer to
terminate the employment of any person at any time without liability hereunder.

8.12 Rights As Stockholder. Subject to Section 5.2(d), no person shall have any
right as a stockholder of the Company with respect to any shares of Common Stock
or other equity security of the Company which is subject to an award hereunder
unless and until such person becomes a stockholder of record with respect to
such shares of Common Stock or equity security.

8.13 Section 409A Compliance. Awards under the Plan are intended to comply with
Section 409A of the Code and all awards shall be interpreted in accordance with
such section and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the effective date of the Plan.
Notwithstanding any provision of the Plan or any Agreement to the contrary, in
the event that the Committee determines that any award may or does not comply
with Section 409A of the Code, the Company may adopt such amendments to the Plan
and the affected Award (without Participant consent) or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Committee determines are necessary
or appropriate to (i) exempt any award from the application of Section 409A of
the Code and/or preserve the intended tax treatment of the benefits provided
with respect to award, or (ii) comply with the requirements of Section 409A of
the Code.

8.14 Non-Exclusivity. The Plan shall not be construed as creating any
limitations on the Company or the Committee to adopt such other incentive
arrangements as it may deem desirable, including the granting of stock options
and the awards of either shares of Common Stock or cash to any individual.

8.15 Governing Law. The Plan, each award hereunder and the related Agreement,
and all determinations made and actions taken pursuant thereto, to the extent
not otherwise governed by the Code or the laws of the United States, shall be
governed by the laws of the State of Delaware and construed in accordance
therewith without giving effect to principles of conflicts of laws.

